Celebbezze, J.,
concurring. In my opinion the majority herein ignores the decision in Cleveland v. Budget Comm. (1976), 47 Ohio St. 2d 27, decided this date, and for that reason, I am constrained to add the following comments :
In Cleveland, the court, in reversing the decision of the. Board of Tax Appeals, stated that:
“* * * The board has the duty to determine the allocation of the local government fund de novo, not simply to affirm or reverse the decision of the county budget commission. * * * That allocation must be based upon some ascertainable and reasonable standard and upon the evidence presented. [Citations omitted.]
“Because the opinion of the board fails to set out adequate reasons, supported by evidence, for its finding that a 22 percent increase in Cleveland’s expenditures accurately reflects the city’s actual needs, the decision of the board is reversed and the cause remanded for further proceedings in conformity with this opinion. ’ ’
The same result should obtain in the instant cause, because the board’s conclusional statement that “a 15% increase in proposed general fund expenditures for the county for 1975 would be a most reasonable increase and would more properly reflect the actual needs of the county” is insufficient in light of the requirement, in Cleveland, that, the opinion of the board “set out adequate reasons, supported by evidence, for its finding * *
For the foregoing reason, I concur in the judgment of reversal.